        Case 5:18-cv-00293-BSM Document 78 Filed 05/13/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

NICKARLOS A. BANKS,                                                       PLAINTIFF
ADC #106872

v.                        CASE NO. 5:18-CV-00293 BSM

WENDY KELLEY, et al.                                                  DEFENDANTS

                                       ORDER

      Having reviewed the entire record de novo, United States Magistrate Judge Beth

Deere’s recommended disposition [Doc. No. 77] is adopted, Wendy Kelley’s motion for

summary judgment [Doc. No. 67] is granted, and Nickarlos Banks’s complaint is dismissed

with prejudice.

      IT IS SO ORDERED this 13th day of May, 2021.


                                                 ______________________________
                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
